DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4, 7-9, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaderberg (submitted with the Applicant’s IDS), and Chu et al., US 2018/0060759 A1.

	As for claim 1: Jaderberg teaches:
 	An artificial intelligence system for real-time event trend analysis using a population of machine learning models (Abstract), the artificial intelligence system comprising: 
	a population of machine learning models configured to monitor a real-time data stream; and a controller configured for analyzing the population of machine learning models and determining data trends in response to changes in the real-time data stream (Abstract, pg. 2 para. 1: “…population of concurrently running optimization processes…”)  
	the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code (Abstract: The paper discusses implementing population-based training of neural networks utilizing machine learning, a controller comprising the above elements is inherent to this implementation), to: 
	receive a collective output from the population of machine learning models, wherein the collective output comprises an analysis of the real-time data stream (pg. 2 para. 1: “Our approach leverages information sharing across a population of concurrently running optimization processes…”, page 5 para. 2-3:   the performance of each member (worker) of the entire population of models is evaluated) 
	extract an event horizon data trend based on the collective output, the event horizon data trend comprising a determined upcoming data variation in the real-time data stream; (Sec. 4.3 Generative Adversarial Networks: The author describes a training process in whereby two models: a generator and a discriminator are used. The discriminator takes input samples (implying real time data collection) from the generator and a real data distribution,  pg. 4 bottom through page 5 para. 1 : “…we propose to use the collection of partial solutions in the population to additionally perform meta-optimization, where the hyperparameters h and the weights θ are additionally adapted according to the performance of the entire population.”) 
	and reconfigure, continuously, the population of machine learning models based on the collective output and the event horizon data trend (pg. 4 bottom – pg. 5 para. 1: “…we consider using N training models forming a population P which are optimized ith different hyperparameters h. The objective is to therefore find the optimal model across the entire population”, pg. 18 Appendix A1 Practical Implementations (2): “Population members periodically checkpoint themselves, and when they do they write their performance to the shared data store. In the exploit-and-explore process, another member of the population elect to restore its weights from the checkpoint of another population member (i.e. exploiting), and would then modify the restored hyperparameters before continuing to train.) 
	Chu, in analogous prior art, teaches somewhat more explicitly than does Jaderberg the feature of using real time data to train a machine learning model ([0010]: the data used to train a model may be real-time data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Jaderberg. It would have been desirable to do so since the use of real time data would allow Jaderberg’s invention to by implemented in real-time and respond to anomalous data more rapidly, thereby increasing the usefulness and marketability of his invention.
As for claim 2, Jaderberg and Chu teaches the artificial intelligence system of claim 1. Jaderberg teaches the additional features wherein extracting the event horizon data trend further comprises identifying a convergent output of the population of machine learning models, wherein the convergent output comprises a majority portion of the collective output associated with a number of the population of machine learning models that are in agreement (pg. 4 bottom through page 5 para. 1 : “…we propose to use the collection of partial solutions in the population to additionally perform meta-optimization, where the hyperparameters h and the weights θ are additionally adapted according to the performance of the entire population.”)

As for claim 4, the combination of Jaderberg and Chu teaches the artificial intelligence system of claim 3. Jaderberg teaches the additional features wherein reconfiguring the population of machine learning models adjusts the number of the population of machine learning models that are in agreement (pg. 4 bottom – pg. 5 para. 1: “…we consider using N training models forming a population P which are optimized ith different hyperparameters h. The objective is to therefore find the optimal model across the entire population”.

As for claim 7, the combination of Jaderberg and Chu teaches the artificial intelligence system of claim 1. Jaderberg teaches the additional features wherein reconfiguring the population of the machine learning models comprises retraining the population of machine learning models based on at least one of historical data, real-time data, adversarial data, and synthetically generated data  (Sec. 4.3 Generative Adversarial Networks: The author describes a training process in whereby two models: a generator and a discriminator are used. The discriminator takes input samples (implying real time data collection) from the generator (reading on synthetically generated data) and a real data distribution (reading on historical data).

	As for claim 8, the combination of Jaderberg and Chu teaches the artificial intelligence system of claim 7. Chu teaches the additional features not taught by Jaderberg wherein the at least one of the historical data, the real-time data, the adversarial data, and the synthetically generated data comprises misappropriation data and strategies ([0041]: the system is used for identifying computer threat data, reading on misappropriation data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Jaderberg. It would have been desirable to do so since implementing his invention using computer threat data would facilitate its use in computer network security, thereby enhancing its usefulness and marketability.
As for claim 9, the combination of Jaderberg and Chu teaches the artificial intelligence system of claim 1. Jaderberg teaches the additional features wherein reconfiguring the population of machine learning models comprises changing architectural parameters of the population, and wherein the architectural parameters comprise at least one of adding a new model to the population, removing a current model from the population (pg. 3 fig. 1: “If a model in the population is underperforming, it will exploit the rest of the population by replacing itself with a better performing model…”), and reweighting a current model from the population (pg. 5 para. 3: “… when a member of the population is deemed ready…its weights and parameters are updated…”).

As for claims 11, 12, 14, 17, and 18, these claims are drawn to the system that implements the method of claims 1, 2, 4, 7-9. Therefore, they are rejected on the same basis.

Allowable Subject Matter
8.	Claim 20 is allowed.

9.	Claims 3, 5, 6, 10, 13, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the field does not teach the particular combination of features of the claimed invention, particularly the use of a population of machine learning models clustered into a plurality of hierarchical sub-populations as per claim 20.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghanta et al.	 US 2020/0193313 A1; see esp. para. [0082] where an optimized training data set is used to train a plurality of machine learning models.

Ghanta et al.	  US 2020/0034665 A1, see esp. para. [0069]-[0072] where a plurality of pipelines each generate a series of machine learning models, the model which best analyzes a training data set is used to reconfigure the other models.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437